Case 6:20-cv-00024-NKM-RSB Document 116 Filed 10/02/20 Page 1 of 5 Pageid#: 2431




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           LYNCHBURG DIVISION

  LEAGUE OF WOMEN VOTERS OF
  VIRGINIA, et al.,

               Plaintiffs,                     Case No.: 6:20-cv-00024-NKM

         v.

  VIRGINIA STATE BOARD OF
  ELECTIONS, et al.,

               Defendants.


            REPUBLICAN PARTY OF VIRGINIA, INC.’S REPLY TO
          PLAINTIFFS’ AND DEFENDANTS’ RESPONSES TO MOTION
                  FOR AN ORDER TO SHOW CAUSE WHY
            DEFENDANTS SHOULD NOT BE HELD IN CONTEMPT



         Plaintiffs and Defendants both agree that the Attorney General, the Board of

  Elections, and the Commissioner failed to implement the Consent Decree. Moreover,

  Plaintiffs and Defendants entirely miss the point. Under this court’s order, and a

  later-enacted statute, no voter is required to have a witness signature. Rather than

  issue instructions in plain language in easily accessible places in a timely fashion,

  Defendants delayed and issued unclear guidance that, at best, unclearly stated the

  law.

         Plaintiffs and Defendants make much of having negotiated a remedial

  agreement before Intervenor’s motion. Coincidentally, although they reached the

  agreement earlier, they failed to implement it until the day they filed their responses.
Case 6:20-cv-00024-NKM-RSB Document 116 Filed 10/02/20 Page 2 of 5 Pageid#: 2432




  Instead of fixing the problems they created, the Attorney General, the Board of

  Elections, and the Commissioner argue the Republican Party of Virginia filed its

  motion for political purposes. There is nothing political about the poorly implemented

  Consent Decree and the disenfranchisement of voters in Virginia. The Attorney

  General is playing games and harming voters—the opposition simply affirms how he

  has failed the citizens of Virginia.

           This failure to advise his clients is clear. Pursuant to this Court’s order, local

  election officials must “count all absentee ballots in the November Election that are

  otherwise validly cast but are missing a witness signature.” (Order Granting Mot. to

  Approve Consent J. (Dkt. 110 Attach. 1)).

           And a general law enacted after this Court’s order, but before Defendants

  updated guidance to local election officials, provided in relevant part: “…

  notwithstanding the provisions of §§ 24.2-706 and 24.2-707 of the Code of Virginia,

  the failure of an absentee voter … to have a witness sign the statement on the back

  of the absentee ballot return envelope shall not be considered a material omission

  and shall not render his ballot void.” 2020 Special Sess. I Va. Act. Ch. 1 (Dkt. 113.

  Attach. 6).

           Quite simply, no voter is required to have a witness signature, yet the

  Defendants, even in the remedial plan developed with Plaintiffs, still emphasize the

  application of this rule only to voters who “believe they may not safely have a witness

  present.” Defendants note, only in passing, that “your ballot will not be rejected due

  to a missing signature.” And the antecedent of “your” is clearly the voters who believe



                                                             2
  C:\Users\tstanley\Desktop\Reply on Show Cause.TMS edits.docx
Case 6:20-cv-00024-NKM-RSB Document 116 Filed 10/02/20 Page 3 of 5 Pageid#: 2433




  the presence of a witness would compromise their safety. (Def.’s Resp. in Opp’n to

  Intervenor’s Mot. to Show Cause 4. (Dkt. 115))

           Despite having over a month between requesting the court’s approval of their

  consent decree and issuing guidance, Defendants managed to provide inaccurate

  guidance that served simply to confuse voters, not once, but twice. Voters deserve

  clarity and all should be aware that no voter is required to have a witness signature.

  This Court must intervene on behalf of the citizens of the Commonwealth because

  the Attorney General, the Board of Elections, and the Commissioner have failed to

  protect them.

           For the foregoing reasons, Intervenor, the Republican Party of Virginia, Inc.,

  respectfully requests that the Court grant this motion.

  Dated:            October 2, 2020                              Respectfully submitted,




                                                             3
  C:\Users\tstanley\Desktop\Reply on Show Cause.TMS edits.docx
Case 6:20-cv-00024-NKM-RSB Document 116 Filed 10/02/20 Page 4 of 5 Pageid#: 2434




                                                                 /s/ Christopher M. Marston
                                                                 Christopher M. Marston (VSB No. 65703)
                                                                 chris@2562group.com
                                                                 2652 Group LLC
                                                                 P.O. Box 26141
                                                                 Alexandria, VA 22313-6141
                                                                 571.482.6790 / Fax 703.997.2549

                                                                 Trevor M. Stanley (VSB No. 77351)
                                                                 E. Mark Braden (admitted pro hac vice)
                                                                 Katherine L. McKnight (81482)
                                                                 Richard Raile (VSB No. 84340)
                                                                 BAKER & HOSTETLER LLP
                                                                 Washington Square, Suite 1100
                                                                 1050 Connecticut Avenue, N.W.
                                                                 Washington, DC 20036-5403
                                                                 202.861.1500 / Fax 202.861.1783
                                                                 tstanley@bakerlaw.com
                                                                 mbraden@bakerlaw.com
                                                                 kmcknight@bakerlaw.com
                                                                 rraile@bakerlaw.com

                                                                 Patrick T. Lewis (admitted pro hac vice)
                                                                 BAKER & HOSTETLER LLP
                                                                 127 Public Square, Suite 2000
                                                                 Cleveland, OH 44114-1214
                                                                 216.621.0200 / Fax 216.696.0740
                                                                 plewis@bakerlaw.com

                                                                 Counsel for Intervenor,
                                                                 Republican Party of Virginia, Inc.




                                                             4
  C:\Users\tstanley\Desktop\Reply on Show Cause.TMS edits.docx
Case 6:20-cv-00024-NKM-RSB Document 116 Filed 10/02/20 Page 5 of 5 Pageid#: 2435




                                       CERTIFICATE OF SERVICE

           I certify that on October 2, 2020, the foregoing was filed on the Court’s

  electronic case filing system. Notice of the filing was generated by the Court’s

  electronic system. Copies of the filing are available on that system.

                                                             /s/ Christopher M. Marston
                                                             Christopher M. Marston (VSB No. 65703)




                                                             5
  C:\Users\tstanley\Desktop\Reply on Show Cause.TMS edits.docx
